Citation Nr: 1536479	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1972 to October 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which denied the Veteran's claim for a rating increase for his service-connected bilateral hearing loss. 

The Veteran, accompanied by his representative at the time, presented oral testimony before the undersigned traveling Veterans Law Judge sitting at the RO in an April 2015 hearing. A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's VAMC Milwaukee treatment medical records note that he received a hearing evaluation in October 2014.  However, the associated records do not contain a report of audiometric findings including the individual decibel levels present at each frequency, for the October 2014 hearing evaluation.  Rather the records only note the overall findings. Such is particularly important as the Veteran was noted as being "profoundly deaf" in his right ear and having lost at least 10 decibels of hearing in his left ear.  The Veteran's outstanding VA treatment records, including a report of the October 2014 evaluation, must thereby be obtained. 38 U.S.C.A. §5103A.

Reference is also made to the Veteran's general contention that his hearing loss has worsened since he received a VA examination in December 2011.  The above referenced VA evaluation appears to support this argument. Also of record is a report from Avada Audiology & Hearing Center dated in April 2015, which identifies a shift in the Veteran's overall hearing acuity.  However, a review of record shows that there have been some questions raised with respect to the reliability of the private testing data.  The Board thereby finds that a more contemporaneous examination is needed to determine the current severity of the Veteran's hearing loss. See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381  (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1. Copies of all outstanding VA treatment medical records from the Milwaukee VA Medical Center dated from October 2014 to present should be obtained and added to the claims folder.  Specifically, a copy of the October 2014 audiometric findings/report should be obtained. All attempts to obtain these records must be documented in the claims file.  

2. Schedule the Veteran for an audiometric examination to ascertain the current severity of his service-connected bilateral hearing loss. The claims file must be made available to the examiner for a review in association with the examination. 

The examiner should certify whether the use of a speech discrimination test is, or is not, appropriate for each ear in regards to the Veteran's audiometric examination.  The examiner should also attempt to reconcile his or her findings with those provided by Avada Audiology in April 2015 and American Industrial Medical in November 2011.

3. After the AOJ completes all of the development requested above to the extent possible, it should again readjudicate the claim on the basis of all additional evidence associated with the claims file.  If the benefits sought on appeal are not granted, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



